Fourth Court of Appeals
                                San Antonio, Texas
                                   November 21, 2022

                                   No. 04-22-00329-CR

                                 John Anthony GARCIA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CR2058
                         Honorable Jennifer Pena, Judge Presiding


                                     ORDER

         Appellant’s motion to amend his brief is GRANTED. Appellant’s First Amended Brief
is accepted in lieu of the brief filed on November 16, 2022.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court